Citation Nr: 0741026	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  02-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The appellant served on active duty from June 1974 to May 
1976 and from March 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In November 2003, the Board 
remanded the appellant's appeal for further evidentiary 
development.

In March 2006, the Board, in pertinent part, denied 
entitlement to a compensable rating for left ear hearing 
loss.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2007 order, the Court granted a joint motion of the 
parties, vacated the Board's denial, and remanded the matter 
for action consistent with the joint motion.


REMAND

The appellant contends that the current noncompensable 
evaluation assigned for her left ear hearing loss disability 
does not accurately reflect the severity of her condition.  
In the joint motion, the parties agreed that a June 2005 VA 
examination was not in compliance with the Board's November 
2003 remand directive and that the veteran should be afforded 
a VA examination that is in compliance with the remand 
directive.

Also, the Board notes that the record reflects that the 
appellant has not been provided adequate notice with respect 
to the disability-rating or effective-date element of her 
claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that she 
should submit any pertinent evidence in 
her possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO 
or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
submit the outstanding evidence.

3.  When all indicated record 
development has been completed, the RO 
or the AMC should make arrangements for 
the appellant to be afforded a VA 
audiological examination to assess the 
current severity of her service-
connected left ear hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should 
be 
returned to the Board for further 
appellate action, if otherwise in 
order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

